Citation Nr: 1707940	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  10-07 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased rating for service-connected peptic ulcer disease, post partial gastrectomy, including a rating in excess of 20 percent prior to July 6, 2009 and a rating in excess of 40 percent thereafter.  

2.  Entitlement to a rating in excess of 20 percent for service-connected hepatitis C.


REPRESENTATION

Appellant represented by:	Veronica Lira, Agent


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1978 to September 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above, which continued a 20 percent rating for service-connected peptic ulcer with hepatitis.  

The Veteran filed a timely notice of disagreement in August 2008 and, after conducting additional development, the RO issued a December 2009 statement of the case (SOC) that awarded a 40 percent rating for peptic ulcer, effective July 6, 2009, and a separate 20 percent rating for hepatitis C, effective February 5, 2008.  In March 2010, the Veteran perfected his appeal as to the ratings assigned to his service-connected peptic ulcer and hepatitis C.  

In September 2010, the RO issued a rating decision that determined clear and unmistakable error had been committed with respect to the effective date assigned for the grant of the separate 20 percent rating for hepatitis C and changed the effective date to February 5, 2009 (with no recoupment of the overpayment and, thus, no prejudice to the Veteran).  The issues of entitlement to an increased rating for service-connected peptic ulcer and hepatitis C have been certified to the Board for consideration.  See April 2011 VA Form 8.  

In June 2010, the Veteran testified before a Decision Review Officer at a hearing at the local RO.  A transcript of the hearing is associated with the claims file. 

In November 2014, the Board remanded this claim for additional evidentiary development.  All requested development has been completed and the claim has been returned to the Board for further consideration.


FINDINGS OF FACT

1.  From February 1, 2009 to January 1, 2010, service-connected peptic ulcer disease was manifested by moderately severe symptoms, including frequent abdominal and epigastric pain, bleeding ulcers, nausea, malaise, and constipation that resulted in anemia and incapacitating episodes that occurred 12 times a year and lasted 12 days.  The Veteran's symptoms were responsive to medication and there was no evidence of recurrent hematemesis or melena to support a finding of a severe impairment.  

2.  Prior to February 1, 2009 and from January 1, 2010, the preponderance of the evidence shows the Veteran's peptic ulcer disease was manifested by no more than occasional and intermittent abdominal and upper (and lower) quadrant pain, acid reflux, and gastritis, while more severe symptoms, such as anemia, incapacitating episodes, or hematemesis, are not shown to have frequently occurred.  

3.  The preponderance of the evidence reflects that the Veteran's service-connected hepatitis C has been consistently manifested by daily fatigue and malaise, with additional symptoms of arthralgias, gastrointestinal disturbance, nausea, and vomiting, particularly when he was receiving ulcer therapy in 2009; there is no evidence of anorexia, weight loss, or near-constant debilitating symptoms, or credible evidence of four or more weeks of incapacitating episodes.  


CONCLUSIONS OF LAW

1.  From February 1, 2009 to January 1, 2010, the schedular criteria for a 40 percent rating, but no higher, for service-connected peptic ulcer disease, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7305 (2016).

2.  Prior to February 1, 2009 and from January 1, 2010, the schedular criteria for a rating in excess of 20 percent, for service-connected peptic ulcer disease, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7305 (2016).

3.  The schedular criteria for a rating in excess of 20 percent, for service-connected hepatitis C, have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.114, Diagnostic Code 7354 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records show treatment for peptic ulcer and possible symptoms of hepatitis during service, for which a partial gastrectomy was performed after service.  As a result, the RO granted service connection for peptic ulcer with hepatitis in February 1994 and assigned an initial 20 percent rating, effective March 24, 1993.  In July 2007, the Veteran filed a claim seeking an increased rating for his service-connected disability, which was denied in the January 2008 rating decision on appeal.  

As noted in the Introduction, in December 2009, the RO assigned separate ratings for the Veteran's peptic ulcer and hepatitis C disabilities.  Indeed, a 40 percent rating was assigned for peptic ulcer pursuant to 38 C.F.R. § 4.114, DC 7805, effective July 6, 2009, while a separate 20 percent rating was assigned for hepatitis C pursuant to 38 C.F.R. § 4.114, DC 7354, effective February 5, 2009.  See rating decisions dated December 2009 and September 2010.  

As higher ratings are available for service-connected peptic ulcer and hepatitis C and the Veteran is presumed to seek the maximum available benefit for those disabilities, the increased rating claims are viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Id.  Consideration must be given to staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Under DC 7305, a duodenal ulcer warrants a 10 percent rating if mild, with recurring symptoms once or twice a year; a 20 percent rating if moderate, with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations; a 40 percent rating if moderately severe, with less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year; and a 60 percent rating if severe, with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.

Under DC 7354, a 20 percent rating is warranted for hepatitis C manifested by intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  A 40 percent disability rating is warranted for hepatitis C manifested by daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  A 60 percent rating is warranted for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or incapacitating episodes having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  A 100 percent evaluation is warranted for hepatitis C with serologic evidence of hepatitis C infection and near-constant debilitating symptoms due to the hepatitis C infection. 

Note (1) to DC 7854 states that sequelae, such as cirrhosis or malignancy of the liver should be evaluated under an appropriate diagnostic code, but the same signs and symptoms should be used as the basis for evaluation under DC 7354 and under a diagnostic code for sequelae.  Note (2) states that, for purposes of evaluating conditions under diagnostic code 7354, "incapacitating episodes" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.

The evidence pertinent to the claims on appeal include VA treatment records dated from 2007 to 2015, VA examination reports dated October 2007, July 2009, June 2015, and February 2016, and the Veteran's testimony at the June 2010 DRO hearing.  

During the October 2007 VA/QTC examination, the Veteran reported that his peptic ulcer disability was manifested by occasional abdominal pain and cramping, as well as diarrhea and constipation.  He denied experiencing nausea, vomiting and stomach distention and, while he denied any incapacitation as a result of his ulcer disability, he stated that he needed bed rest when he had stomach pain.  As for his hepatitis, the Veteran reported that his liver condition caused easy fatigability, arthralgia, nausea, vomiting, loss of appetite, and jaundice.  He denied any associated gastrointestinal disturbances and incapacitation.  The examiner noted that all of the Veteran's symptoms were responsive to therapy.  

Examination revealed the Veteran weighed 190 pounds and had good nutritional status.  His abdomen was tender to palpation but there was no evidence of abdominal enlargement, distention of the superficial veins, muscles weakness or wasting, as well as no evidence of ulceration, edema, or dermatitis in the extremities.  The examiner also noted that there were no significant findings on liver function tests (LFTs).  Examination also revealed a scar on the Veteran's abdomen that measured 16 by 1 centimeters (cm) and was hyperpigmented less than six square inches.  The scar was not tender or otherwise manifested by disfigurement, ulceration, adherence, instability, tissue loss, of abnormal texture.  In summary, the examiner noted that the Veteran's peptic ulcer disease was manifested by subjective complaints of intermittent abdominal pain, objective evidence of tenderness in the abdomen and a scar, but no evidence of anemia or malnutrition.  As for the Veteran's hepatitis C, the examiner noted there were subjective complaints of fatigability but no objective symptoms.  

VA treatment records show that a liver biopsy performed in October 2008 revealed changes consistent with a hepatitis C infection.  In December 2008, the Veteran requested treatment for the virus, although he denied any bleeding, melena, jaundice, nausea, vomiting, diarrhea, or constipation.  The Veteran began treatment for hepatitis C in late January 2009, which included interferon and ribavirin that was prescribed for 48 weeks.  Treatment records dated from February to December 2009 show the Veteran was compliant with his medication treatment and complained of muscle aches in the back of his head and neck, decreased energy level and fatigue, and decreased appetite.  While he reported having less myalgias, he continued to endorse having headaches, fatigue, and decreased appetite, although he stated he was able to get enough calories to maintain his activities of daily living.  See e.g., June 2009 VA treatment record.  In March 2009, he complained of some stomach upset and, in August 2009, he complained of gastrointestinal cramping due to medication.  In June 2009, the Veteran reported having constipation for the past month and, in December 2009, he endorsed nausea; however, he otherwise consistently denied experiencing nausea, vomiting, constipation, shortness of breath, chest pain, or bleeding.  See e.g., VA treatment records dated December 2008, June 2009, August 2009.  

During the July 2009 VA/QTC examination, the Veteran reported that his peptic ulcer disease was manifested by frequent abdominal and epigastric pain that responded to medication and recurrent bleeding ulcers.  He stated that, after eating, he experienced nausea, sweating, weakness and shaking.  He stated that his medication also caused nausea and general malaise.  The Veteran also endorsed constipation but denied any diarrhea, abdominal distension, or fainting.  He reported having incapacitating episodes that occurred 144 days in the past year, explaining that he had such episodes 12 times a month and that a physician at Long Beach VA Medical Center (VAMC) recommended bed rest for 12 days in 2008 to 2009.  He also reported losing 50 pounds over the previous two and a half years.  As for his hepatitis, the Veteran reported that his liver condition caused easy fatigability, arthralgia, gastrointestinal disturbance, nausea, vomiting, loss of appetite, jaundice, malaise and mood swings, indicating that his symptoms began when he started his medication treatment and occurred on a daily basis.  He denied, however, vomiting blood, black tarry stools, or abdominal tapping.  He reported having incapacitating episodes 12 times a month that lasted for 12 days, although he stated that his symptoms were responsible to therapy and treatment.  

Objective examination revealed the Veteran weighed 214 pounds and had a well-nourished nutritional status.  His abdomen was tender to palpation but there were no findings of liver enlargement or evidence of generalized muscle weakness or wasting.  There was a linear, abdominal scar that measured 17 by 1.5 cms but was not painful on examination, disfiguring, and did not cause limited motion or function.  The scar was superficial, as it did not have any underlying tissue damage.  In summary, the July 2009 VA examiner noted that the Veteran's peptic ulcer disease caused significant anemia due to low hemoglobin and hematocrit levels, but stated there were findings of malnutrition.  As for his hepatitis C, the examiner noted his disability did not result in any other liver problems, including chronic hepatitis, liver malignancy, or cirrhosis and, while the Veteran reported having incapacitating episodes and jaundice, he was able to do his activities of daily living and jaundice was not found on examination.  

A June 2010 VA treatment record shows that, during a six month follow-up visit after completion of his 48 week treatment for hepatitis C, the Veteran was discharged from the clinic, as his viral load was undetectable.  Subsequent treatment records document the Veteran's history of ulcer disease and hepatitis C but show he consistently denied experiencing related symptoms, including nausea or vomiting, and that his LFTs were normal with an undetectable viral load.  See e.g., July 2012 VA treatment record.  However, the Board acknowledges that the Veteran's LFTs were reported as abnormal in May and July 2011 but not thereafter.  Treatment records also consistently note the Veteran's peptic ulcer disease was asymptomatic.  In December 2011, the Veteran reported to the emergency room complaining of abdominal pain that had persisted intermittently for two months.  He also reported having pain in the right and left upper quadrants for three weeks which had migrated downward and was now impacting his right and left lower quadrants, as well as his groin.  He denied any associated nausea, vomiting, diarrhea, hematuria, melena, chest pain, shortness of breath, or constipation and objective examination did not reveal abdominal tenderness.  The assessment was abdominal pain.  VA treatment records dated from 2010 to 2015 do not contain any other pertinent information or evidence related to the Veteran's hepatitis C or ulcer disease.  

During the June 2010 DRO hearing, the Veteran testified that his peptic ulcer disease and hepatitis were variously manifested by occasional stomach cramps, cool sweats, fatigue, anemia, and weight loss.  He testified that his symptoms occurred a couple times a week but indicated that his symptoms, particularly stomach cramps and fatigue, were more severe while he was taking Interferon and that, during that time, he saw a doctor two to three times a week.  

The Veteran was afforded a VA stomach and duodenal examination in June 2015, at which time the examiner noted his duodenal ulcer was manifested by complaints of intermittent abdominal distress and mild acid reflux, which were not considered severe symptoms, as they occurred four or more times a year but lasted for less than one day.  In this regard, the Veteran reported that his abdominal pain occurred less than once a month and denied having incapacitating episodes.  The Veteran also denied dysphagia, pyrosis, and substernal or arm pain.  The examiner noted that the Veteran had a well-healed, linear scar on his abdomen that measured 18 by 1.3 cms but was not painful, unstable, and did not total greater than 39 square cms.  The examiner noted the Veteran's duodenal ulcer did not impact his ability to work.  

The Veteran was also afforded a VA hepatitis examination in June 2015, during which he endorsed having intermittent fatigue and malaise, although he denied having any incapacitating episodes due to those symptoms during the previous 12 months.  The examiner noted the Veteran did not have any signs or symptoms attributable to cirrhosis and also noted that, while the Veteran complained of daily fatigue, his viral load was undetectable on laboratory studies.  The examiner also noted that the Veteran's liver condition did not impact his ability to work.  

The Veteran was afforded a VA stomach and duodenal conditions examination in February 2016, at which time the examiner noted the Veteran's diagnoses of peptic ulcer disease, status post gastrectomy (that occurred in 1989) and a status post abdominal scar.  The Veteran reported that his current symptoms included on and off stomach cramping and epigastritis, which the examiner stated were not considered severe, as they occurred four or more times a year but lasted less than one day.  He specifically noted the Veteran's abdominal pain was periodic and occurred at least monthly and was only partially relieved by standard ulcer therapy.  There was no indication that the Veteran experienced anemia, weight loss, nausea, vomiting, hematemesis, or melena, and the Veteran denied having incapacitating episodes.  In sum, the examiner noted the Veteran had mild post-gastrectomy syndrome that was manifested by infrequent episodes of epigastric distress with characteristic mild circulatory symptoms or continuous mild manifestations.  The examiner noted the Veteran had a scar but that the scar was not painful, unstable, or cover an area greater than 39 square cms.  However, the examiner stated the Veteran's stomach and duodenal conditions impact his ability to work, as he was less productive than his peers during flare-ups.  

With respect to the Veteran's peptic ulcer, the preponderance of the evidence shows the Veteran's disability has been consistently manifested by abdominal pain, distress, and cramping throughout the appeal period, with additional, intermittent symptoms of diarrhea, constipation, bleeding ulcers, nausea, malaise, pain in the upper and lower quadrants, and gastritis.  Likewise, the evidence also shows the Veteran's hepatitis C has been consistently manifested by fatigue throughout the appeal period, with additional, occasional complaints of arthralgias, nausea, vomiting, and constipation.   

Notably, the preponderance of the evidence reflects that the Veteran's symptoms were more severe while he was receiving ulcer therapy from January to December 2009.  In this regard, the Veteran testified during the June 2010 DRO hearing that, while he continued to experience symptoms such as stomach cramps and fatigue, his symptoms were not as bad as when he was taking Interferon.  Indeed, he testified that, when he was taking Interferon, he experienced vomiting, daily pain, anorexia, strong and depressing periods of fatigue, and hot and cold sweats, which he experienced six times every three weeks and for which he saw a doctor two to three times a week.  However, the Veteran testified that, while his symptoms persisted, including daily fatigue, lack of appetite, and occasional pain, they were not as severe as when he was taking medication.  See DRO hearing transcript, pp. 5, 7, 9, 10, 12, 14, 16.  

The objective evidence of record also supports a finding of increased symptoms while the Veteran was receiving ulcer therapy and treatment during 2009.  Indeed, the evidence dated prior to 2009 shows that the Veteran reported that his peptic ulcer disease was manifested by occasional abdominal pain and cramping, with diarrhea and constipation, while his hepatitis was manifested by fatigue, arthralgias, nausea and vomiting which were not incapacitating and were responsive to therapy.  See October 2007 VA examination report.  

However, during the July 2009 VA examination, the Veteran reported that his abdominal and epigastric pain occurred frequently and were accompanied with bleeding ulcers, nausea, malaise, and constipation and that he experienced incapacitating episodes as result of these symptoms 12 times a month and of 12 days duration.  [Parenthetically, the Board notes that it appears the Veteran experienced incapacitating episodes 12 times a year that lasted 12 days, as the VA examiner noted that he experienced a total of 144 days of incapacitation in the previous year.]  Nevertheless, the July 2009 VA examiner noted the Veteran's symptoms resulted in anemia; however, the Veteran reported that his symptoms were responsive to medication and there was no evidence of malnutrition.  

Likewise, the July 2009 VA examination report reflects that the Veteran's hepatitis was manifested by daily fatigue, arthralgias, gastrointestinal disturbance, nausea, vomiting and malaise, which resulted in incapacitating episodes 12 times a month and of 12 days duration.  See also VA treatment records dated from February to December 2009.  However, the Veteran reported that his symptoms were responsive to therapy and treatment and the July 2009 VA examiner noted that there was no evidence of cirrhosis.  

Despite the lay and medical evidence of increased symptoms in 2009, the evidence dated after the Veteran completed ulcer therapy in December 2009 reflects that his peptic ulcer and hepatitis symptoms decreased in severity and frequency.  Indeed, as noted, the Veteran testified in June 2010 that his symptoms of daily fatigue, lack of appetite, and occasional pain persisted but were not as severe as when he was taking medication, and VA treatment records dated in 2010 consistently document his peptic ulcer disease as asymptomatic, while his LFTs were normal and he consistently denied experiencing hepatitis-related symptoms, including nausea or vomiting.  Nevertheless, the evidence dated post-2009 and 2010 shows the Veteran reported experiencing abdominal and upper (and lower) quadrant pain, acid reflux and gastritis, as well as fatigue and malaise, but he described those symptoms as intermittent and reported that, while the symptoms occurred four or more times a year, they lasted for less than one day and did not result in incapacitating episodes.  See VA examination reports dated June 2015 and February 2016; see also December 2011 VA treatment record.  

Based on the foregoing, the Board finds the Veteran's peptic ulcer disease warrants a 40 percent rating, but no higher, from February 1, 2009 to January 1, 2010.  However, prior to February 1, 2009, and from January 1, 2010, the Veteran's peptic ulcer disease warrants no more than a 20 percent rating.  

In making these determinations, the Board again notes that the lay and medical evidence of records shows that, during the Veteran's ulcer therapy from late January 2009 to December 2009, his peptic ulcer disease was manifested by moderately severe symptoms, including frequent abdominal and epigastric pain, bleeding ulcers, nausea, malaise, and constipation that resulted in anemia and incapacitating episodes that occurred 12 times a year and lasted 12 days.  These findings more nearly approximate the level of disability contemplated by the 40 percent rating under DC 7305.  A higher, 60 percent rating is not warranted, however, because, even while the Veteran's symptoms resulted in anemia, his symptoms were responsive to medication and there was no evidence of recurrent hematemesis or melena to support a finding of a severe impairment caused by peptic ulcer disease.  

Prior to February 1, 2009 and from January 1, 2010, the preponderance of the evidence shows the Veteran's peptic ulcer disease was manifested by no more than occasional and intermittent abdominal and upper (and lower) quadrant pain, acid reflux, and gastritis.  Prior to February 2009, the Veteran endorsed having diarrhea and constipation but, after January 2010, he denied having any such symptoms and the evidence does not reflect that his symptoms resulted in anemia or incapacitating episodes that persisted for at least 10 days and occurred four times a year.  In this regard, the Board notes that, while the June 2015 and February 2016 VA examination reports reflect that the Veteran's symptoms occurred four or more times a year, he reported that they lasted less than one days, which equates to approximately four times a year.  In sum, the Board finds that the evidence dated prior to February 1, 2009 and from January 1, 2010 reflects that the Veteran's peptic ulcer disease was manifested by no more than moderate symptoms which more nearly approximate the level of disability contemplated by the 20 percent rating, particularly given that more severe symptoms, such as anemia, incapacitating episodes, or hematemesis, are not shown to have frequently occurred to warrant a higher rating under DC 7305.  

With respect to the Veteran's hepatitis C, the Board finds the preponderance of the evidence does not support the grant of a rating in excess of 20 percent at any point during the appeal period.  Indeed, the evidence dated from February 2009 shows the Veteran experienced daily fatigue, with additional symptoms of arthralgias, gastrointestinal disturbance, nausea, vomiting and malaise, particularly when he was receiving ulcer therapy in 2009; however, after completing ulcer therapy, his LFTs were normal and he consistently denied experiencing hepatitis-related symptoms, including nausea or vomiting, although his daily fatigue persisted.  

During the July 2009 VA examination, the Veteran reported that his symptoms resulted in incapacitating episodes 12 times a month that lasted for 12 days; however, it appears the Veteran experienced incapacitating episodes 12 times a year that lasted 12 days, as the VA examiner noted that he experienced a total of 144 days of incapacitation in the previous year.  Nevertheless, the Board again notes that, for purposes of evaluating conditions under diagnostic code 7354, "incapacitating episodes" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  See 38 C.F.R. § 4.114, DC 7354, Note 2.  In this regard, the Veteran reported that a physician at Long Beach VA Medical Center (VAMC) recommended bed rest for 12 days in 2008 to 2009; however, the VA treatment records do not document any such recommendation and, thus, the Veteran's assertions as to his incapacitating episodes are not deem credible.  

Regardless, the preponderance of the evidence shows the Veteran's hepatitis C has been manifested by daily fatigue and malaise throughout the appeal period, including when he was on and off ulcer therapy and treatment.  However, without evidence of anorexia, weight loss, credible evidence of four or more weeks of incapacitating episodes (as defined in 38 C.F.R. § 4.114, DC 7354, Note 2), or near-constant debilitating symptoms, the Board finds that a rating in excess of 20 percent is not warranted for hepatitis C.  

For the foregoing reasons, the Board finds the Veteran's service-connected peptic ulcer disease warrants a 40 percent rating, but no higher, from February 1, 2009 to January 1, 2010.  However, prior to February 1, 2009, and from January 1, 2010, the preponderance of the evidence is against the award of a rating in excess of 20 percent.  Likewise, based on the foregoing, the Board finds that the criteria for a rating in excess of 20 percent for service-connected hepatitis C have not been met.  In reaching these determinations, the Board has considered the benefit of the doubt doctrine, where applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Final Considerations

In July 2015, the RO awarded a separate, noncompensable rating pursuant to 38 C.F.R. § 4.118, DC 7805, for the residual surgical scar from the Veteran's gastrectomy.  While the Veteran has not appealed the initial, noncompensable rating assigned to the residual abdominal scar, the Board has considered whether the scar warrants a separate, compensable disability rating.  

The Board notes that two amendments were made to the criteria for rating the skin, effective August 30, 2002, and October 23, 2008. See 67 Fed. Reg. 49,596 (July 31, 2002) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7833 (2002); 73 Fed. Reg. 54,708 (September 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805 (2016)).  Generally, in a claim for an increased rating, the Board considers both the former and current schedular where the rating criteria are amended during the course of an appeal.  However, the amendments to the rating criteria in 2002 occurred before the Veteran filed his increased rating claim in July 2007, and the amended regulations effective October 2008 are only applicable to claims received on or after October 23, 2008, or if the claimant expressly requests consideration under the new criteria, which has not been done in this case.  Therefore, the rating criteria in effect prior to August 2002 and the amended regulations effective October 2008 will not be addressed in the present decision. 

Under the rating criteria in effect from August 2002, a 10 percent rating is warranted for scars covering an area of 144 square inches (929 sq. cm.) or greater where superficial and without resulting limited motion; for a superficial, unstable scar (characterized by frequent loss of skin covering the scar); or a superficial scar that is painful on examination.  For scars other than on the head, face, or neck, where such are deep or cause limited motion, a 10 percent rating is warranted when in an area exceeding six square inches (39 sq. cm), a 20 percent rating is warranted when in an area exceeding 12 square inches (77 sq. cm), a 30 percent rating is warranted when in an area exceeding 72 square inches (465 sq. cm), and a 40 percent rating is warranted when in an area exceeding 144 square inches (929 sq. cm).  See 38 C.F.R. § 4.118, DCs 7801 to 7804 (2008).  Otherwise, scars will be rated on the limitation of motion of the affected part, under DC 7805. 

The preponderance of the evidence shows the Veteran has a scar on his abdomen and, while the examination reports contain varying information as to the measurements of the scar, the evidence shows the scar is not greater than six square inches (39 sq. cm.), as the scar has been measured at 16 by 1 cms, 17 by 1.5 cms, and 18 by 1.3 cms.  See VA examination reports dated October 2007, July 2009, and June 2015; see also February 2016 examination report.  The evidence does not reflect that the scar is deep or causes limited motion or function.  Therefore, neither DC 7801 or 7802 assists the Veteran in obtaining a compensable rating for the scar.  In addition, the preponderance of the evidence does not contain any indication that the scar was unstable or painful on examination.  Therefore, DCs 7803 and 7804 are not for application.  The Board has considered the post-surgical abdominal scar under DC 7805, for limitation of function of the affected part; however, there is no lay or medical evidence showing that the scar resulted in any limitation of motion or function in the abdomen.  Therefore, the Board finds that a separate, compensable disability rating is not warranted for the Veteran's post-surgical abdominal scar.

The Board has also considered whether the Veteran's service-connected disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321 (b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are "exceptional or unusual" factors which render application of the schedule impractical."). 

The Board has compared carefully the level of severity and symptomatology of the Veteran's service-connected peptic ulcer and hepatitis C disabilities with the established criteria found in the rating schedule and finds that the symptoms associated with the service-connected disabilities addressed in this decision are fully addressed by the rating criteria under which such disabilities are rated.  Indeed, the ratings currently assigned for each disability contemplate the overall functional loss from the symptomatology attributable to the Veteran's disabilities, to include his abdominal pain, diarrhea, constipation, nausea, fatigue, arthralgias, vomiting, gastrointestinal disturbances, and malaise, as detailed above.  There are no additional symptoms of his service-connected disabilities that are not addressed by the rating schedule, including any additional symptoms resulting from the combined effects of his multiple service-connected disabilities. 

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's overall disability level, symptomatology, and functional impairment associated with his service-connected disabilities.  As such, extra-schedular consideration is not indicated. 

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, there are no additional impairments that have not been attributed to a specific service-connected disability and, as noted, the combined effects from all of the Veteran's service-connected disabilities do not impact his overall disability picture such that the ratings currently assigned are insufficient and require the assignment of an extra-schedular rating.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321 (b)(1) is not met, and that referral of these claims for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has also considered whether a claim for a TDIU has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the physician who conducted the February 2016 VA examination stated that the Veteran's peptic ulcer and hepatitis disabilities impacted his ability to work, as he was less productive than his peers during flare-ups of his condition.  However, the other evidence of record consistently shows that the Veteran has retained his ability to work and perform his activities of daily living despite the impairment caused by his service-connected disabilities.  Moreover, while the February 2016 VA examiner noted the Veteran's service-connected disabilities impact his ability to work, the Board finds the examiner's statement reflects no more than a minimal impact on the Veteran's employability, given that the examiner stated the Veteran's impairment occurs when he experiences flare-ups of his conditions.  In this regard, the Board again notes that the preponderance of the evidence shows that, since completing ulcer therapy, the Veteran's peptic ulcer and hepatitis symptoms have decreased in severity and frequency and are not shown to be incapacitating for any significant amount of time.  Therefore, the Board finds the evidence does not reflect that the Veteran's service-connected peptic ulcer and hepatitis C disabilities prevent him from securing or obtaining substantially gainful employment.  Therefore, the Board finds that TDIU has not been raised by the record and need not be addressed any further.


ORDER

From February 1, 2009 to January 1, 2010, service-connected peptic ulcer disease warrants a 40 percent rating, but no higher.  Prior to February 1, 2009, and from January 1, 2010, a rating in excess of 20 percent for peptic ulcer disease is denied.  

A rating in excess of 20 percent for service-connected hepatitis C is denied.  




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


